Per Curiam:
Judgment unanimously reversed upon the law, with thirty dollars costs to appellant, and judgment directed for the plaintiff for the amount demanded, with interest and appropriate costs in the court below.
The defendant employed the plaintiff to find a purchaser for her premises No. 255 Senator street. Plaintiff found such a purchaser who was willing to buy the premises upon terms satisfactory to the defendant. The purchaser, however, declined to sign the contract because the defendant insisted upon describing her property according to an old map, which, from the undisputed proof, showed that her property did not front on Senator street but that there was a strip of land between her property and the street. The defendant did not disclose this fact to plaintiff and he had no knowledge of it. He performed his contract by procuring a purchaser, and if defendant did not own the property to the street frontage she should have advised plaintiff of that fact when employing him to sell it. He procured the buyer for what she authorized him to sell. The fact that she did not own what she employed him to sell is no defense to this action. The plaintiff is entitled to his commissions.
Present: Cropsey, Lazansky and MacCrate, JJ.